Judgment, Supreme Court, New York County (Laura Drager, J.), rendered December 20, 2001, convicting defendant, after a jury trial, of criminal possession of stolen property in the fourth degree and two counts of possession of burglar’s tools, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years, 1 year and 1 year, unanimously affirmed.
The verdict was not against the weight of the evidence. The totality of the evidence warranted the inference of larcenous intent (see People v Kirnon, 39 AD2d 666, 667 [1972], affd 31 NY2d 877 [1972]), and the jury properly discredited defendant’s testimony that he only intended to borrow the car. We note that defendant was arrested in possession of the car at a location that was inconsistent with his claimed destination. Concur — Buckley, P.J., Nardelli, Andrias, Friedman and Gonzalez, JJ.